Investor Update March 2011 [BROWN SHOE] LOGO Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: This investor update contains certain forward-looking statements and expectations regarding the Company’s future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These risks include (i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) potential disruption to Brown Shoe’s business and operations as it integrates ASG into its business; (iii) potential disruption to Brown Shoe’s business and operations as it implements its information technology initiatives; (iv) Brown Shoe’s ability to utilize its new information technology system to successfully execute its strategies, including integrating ASG’s business; (v) intense competition within the footwear industry; (vi) rapidly changing fashion trends and purchasing patterns; (vii) customer concentration and increased consolidation in the retail industry; (viii) political and economic conditions or other threats to the continued and uninterrupted flow of inventory from China, where ASG has manufacturing facilities and both ASG and Brown Shoe rely heavily on third-party manufacturing facilities for a significant amount of their inventory; (ix) the ability to recruit and retain senior management and other key associates; (x) the ability to attract and retain licensors and protect intellectual property rights; (xi) the ability to secure/exit leases on favorable terms; (xii) the ability to maintain relationships with current suppliers; (xiii) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (xiv) the ability to source product at a pace consistent with increased demand for footwear; and (xv) the impact of rising prices in a potentially inflationary global environment. The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the year ended January 30, 2010, which information is incorporated by reference herein and updated by the Company’s Quarterly Reports on Form 10-Q. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. -March 28, 2011 NOTE:The Company issued guidance for full-year 2011 in its earnings release and conference call on March 15, 2011 and this presentation does not represent an interim change, update, or affirmation of those metrics. Brown Shoe Business Mix $2.5 billion* in net sales in 2010 Business Mix Wholesale 30% Retail 70% Brand Mix All Other Famous Footwear Naturalizer Dr. Scholl's Shoes Contemporary Fashion * Note: Unless otherwise specified, all 2010 Brown Shoe Company, Inc. consolidated and segment financial results included in this presentation exclude the impact of American Sporting Goods [Brown Shoe] logo At A Glance § Portfolio of footwear brands commanding leading market share § $2.5 billion in net sales in 2010, an increase of 11.7%, and adjusted EPS* of $0.97, an increase of 143% § Diversified, synergistic global business model § 70% Retail and 30% Wholesale § Appx. 1,400 stores in all 50 states, Canada, and Far East § Wholesale brands from mass to premier department stores § Broad multi-channel platform § Strong design, sourcing, and distribution expertise § Our Brands: § Famous Footwear – leading family branded footwear retailer § Naturalizer – one of the world’s largest women’s comfort brands § Dr. Scholl’s – iconic health and wellness brand § A leader in Contemporary Fashion § American Sporting Goods (ASG) – performance and lifestyle athletic brands *See Appendix for reconciliation Our Mission “To inspire people to feel good and live better… FEET FIRST!” healthy living Product Innovation Naturalizer Dr. Scholl's Shoes ryka AVIA comtemporary fashion Design Capabilities VIA SPIGA VERA WANG LAVENDER Sam Edelman FRANCO SARTO vertical family Casual & Fitness Lifestyle FAMOUS footwear MAKE TODAY FAMOUS* SHOES.COM [Brown Shoe] logo Continuing Momentum § 2010 represented a year of significant achievement and progress on our strategic path § Record consolidated net sales § Record Famous Footwear net sales and operating profit § Wholesale net sales increased 19.4% § Ecommerce net sales surpassed $120 million § Portfolio enhancements § Continued progress in 2011 § Brands resonating strongly with consumers and aligned with key trends of Family, Healthy Living, Contemporary Fashion § Expect low double-digit net sales increase and adjusted EPS* of $1.37 to $1.47 in 2011, appx. 45% growth over 2010 at the midpoint § Keys to delivering 2011 § Continued improvements in store productivity and customer engagement/acquisition at Famous Footwear § Wholesale market share gains while improving margin management § Executing systems and business process changes at Wholesale § Navigating market uncertainties with focused execution *See Appendix for reconciliation [adidas] logo [Timberland] logo [crocs] logo [boc ] logo [puma] logo [Clarks] logo [dockers] logo [Nike] logo [AVIA] logo [rockport] logo [Keds] logo [Famous Footwear] logo [Reebok] logo [saucony] logo [Skechers] logo [K-Swiss] logo [Converse] logo [Rocketdog] logo [asics] logo [Naturalizer] logo [Vans] logo [LifeStride] logo [Dr. Martens] logo [Eastland] logo [DC] logo [Report] logo [New Balance] logo [Famous Footwear] logo Famous Footwear § Leading family branded footwear retailer § Represents 60% of total Company net sales § Net sales of $1.5 billion and operating margin of 6.1% in 2010 § Strong broad-based sales momentum in 2010 § Record net sales and operating profit for full year § Record net sales result in each quarter § Record Back-to-School season and Black Friday was largest sales day and weekend ever § Same-store sales increased 10.5% § Sales per square foot increased to $187 versus $167 in 2009 § Broad-based growth across major categories, channels, and geographies § An authority in casual & fitness footwear for the family.Primary target customers are active, contemporary moms who seek demand brands and the latest styles at a value for themselves and their families § More than 110 million customer visits per year and one in ten families visit Famous Footwear during the Back-To-School season § More than 1,100 stores in all 50 states Famous Footwear Sales per Square Foot Operating Earnings ($mm) $0 Operating EarningsOperating Margin % 2005$67.05.6% 2006$89.87.0% 2007$84.16.4% 2008$27.02.0% 2009$44.63.3% 2010$90.46.1% National Store Base [Map of store locations] graphic § Store concept works well across channels – mall, strip and outlet § 1,110 stores in all 50 states § Lease negotiations have netted over $12 million in annual expense savings* *Savings represent the difference between renegotiated lease costs compared to the prior commitments. [Famous Footwear] logo Famous Footwear – Growth Initiatives § Long-term growth targets: § Annual same-store sales increase in low-single digits § Opportunity for 1,500+ stores § Operating margin goal of 10% § Real Estate Portfolio: § Increasing store productivity through real estate portfolio improvements § Stricter opening and closing criteria leading to new stores performing at over $200 / sq. ft., while closing underperforming stores § Will approach $200 / sq. ft. for total company in 2011 with longer-term target of $225+ / sq. ft. § Plan to increase store base over next three years by net +5, +25, and +25 stores, respectively Store Base 2011E Open/ 89
